Howe, J.
The plaintiff brought this suit to recover the value of one-half of that portion of a party wall which had been made use of by his neighbor, the defendant, Wood.
It appears by the admissions in the record, that the half of the wall so used cost to build, in 1851, the sum of $326 84, and that it would have cost to build the same in 1866, when Wood first used it, the sum of $596. This latter and larger sum the plaintiff alleged to be the value of the wall, and claimed to recover. He had judgment only for $326 84, a sum equal to the cost, and he has appealed.
Wo had occasion to decide in Audi v. Laboisse, 20 An. 553, that in a case like the one at bar, the amount to be recovered by the plaintiff must be measured by the rules laid down in article 672 of the Civil Code. The amount of the judgment is therefore correct.
It is ordered that the judgment appealed from be affirmed, at the cost of the appellant.
Rehearing refused.